PER CURIAM.
In defense of a summary judgment, the appellee relies upon an inference that a trip and fall in the vicinity of a crack in a sidewalk may have been caused by something other than the crack itself. That inference conflicts with the plaintiff’s claim that the crack caused the fall and, at best, creates an issue of fact. The burden of the movant for summary judgment, to demonstrate conclusively the nonexistence of any genuine issue of law or fact on the issue of liability, Prudential-LMI Commercial Ins. Co. v. Sears Roebuck & Co., 572 So.2d 15 (Fla. 3d DCA 1990), was not carried.
Reversed and remanded for further proceedings.